Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 11/27/2019 is entered.  Claims 1-15 are currently pending.
The IDS statements filed 11/27/2019 and 02/19/2021 have been considered.  Initialed copies accompany this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim/Specification Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 is objected to because the recited formula numbers “(1)” and “(2)” in the recited structures are considered illegible.  There is a significant decrease in the quality of the appearance of these formula numbers in the instant preliminary amendment compared to that presented in the original claims.  These formula numbers have a low contrast making them difficult to read, and the clarity of the instantly recited formula numbers are insufficient, e.g.:

    PNG
    media_image1.png
    167
    427
    media_image1.png
    Greyscale
and
    PNG
    media_image2.png
    120
    273
    media_image2.png
    Greyscale
 (taken from the instant claims) versus

    PNG
    media_image3.png
    164
    401
    media_image3.png
    Greyscale
and
    PNG
    media_image4.png
    100
    261
    media_image4.png
    Greyscale
(taken from the original claims).  Accordingly, a legible substitute set of claims in compliance with 37 CFR 1.52(a) and (b) and 1.125 is required.
The specification (including the abstract and claims), and any amendments for applications, except as provided for in 37 CFR 1.821 through 1.825, must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text.  See 37 CFR 1.52(a) and (b).
Also in claim 1, the limitation “and d is an integer of 2 to 500” is objected to for lacking a comma or semicolon between the following limitation “or a monovalent hydrocarbon group having 6 to 18 carbon atoms;” limitation.  Currently, the claim actually reads as “and d is an integer of 2 to 500 or a monovalent hydrocarbon group having 6 to 18 carbon atoms;”.  The limitation “or a monovalent hydrocarbon group having 6 to 18 carbon atoms;” is construed as referring to an alternate scope of the R2 group (i.e., R2 is a siloxane unit or formula (2) or a monovalent hydrocarbon group having 6 to 18 carbon atoms), and Applicant is suggested to place a semicolon after the “2 to 500” range. 
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9, 10, and 12-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13, 15, 16, 18, 20, 22, 23, 25, 26, 28, and 29 of copending Application No. 16/319,639 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to thermally conductive polysiloxane compositions.  The copending claims directly recite a thermally conductive polysiloxane composition comprising a thermally conductive filler, a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule, a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule, and a platinum-based catalyst (see copending claims 10, 15, 16, 22, 23, and 29), which directly meet instantly claimed components A, D, E, and F of claim 1.  The copending claims further recite the thermally conductive filler (A) comprises 20-70% by mass of (A-1) particles having an average particle diameter of 30-150 micrometers, 1-50% by mass of (A-2) particles having an average particle diameter of 1-30 micrometers, and 1-50% by mass of (A-3) particles having an average particle diameter of 0.1-1 micrometers (copending claims 10, 13, 20, 26), which anticipates the limitations of instant claim 3.  The copending claims further recite a heat dissipation material comprising the thermally conductive polysiloxane composition (copending claims 18 and 25).
Although the copending claims fail to explicitly recite the composition comprises a siloxane compound represented by the formula (1) and an alkoxysilane compound represented by the formula (3) and specific articles comprising the composition by curing, the copending claims further recite the presence of “at least one member selected from the group consisting of an alkoxysilyl group-containing compound and a dimethylpolysiloxane” (copending claim 10), where the copending application’s specification discloses and clarifies these alkoxysilyl group-containing compound(s) may be: 1) a compound of the general formula (1) identical to the instantly claimed formula (1) (see para. 0041 and specific species examples at para. 0042-0043), and 2) a compound of the general formula (3) identical to the instantly claimed formula (3) (see para. 0044-0045 and specific species examples at para. 0046), such that the claims as properly construed in light of the disclosure individually encompass and meet the two instantly claimed (B) and (C) components in instant claim 1, and the composition is entirely useful for being used as a heat dissipation member for electronic devices/parts after curing to form a rubber (para. 0085, 0103, and 0121), which meets instant claims 5, 6, 9, 10, and 12-15.  A person of ordinary skill in the art would also recognize the term “at least one member” to describe the alkoxysilyl group-containing compound encompasses mixtures of the various disclosed embodiments of the copending disclosure meeting the two instantly claimed (B) and (C) components being concurrently present in the same composition.  It would also be within the purview of a person of ordinary skill in the art to further optimize the relative ratio of these compounds of meeting the limitations of instant claim 2 since a general mixture constitutes a general condition.  
The instant set of claims and copending set of claims are obvious variants of one another.  
The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004).  Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970).  The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).  [W]hen ascertaining the scope of the reference’s claim(s) to a compound, the examiner should consider the reference’s specification, including all of the compound’s uses that are disclosed. See Sun Pharm. Indus., 611 F.3d at 1386-88, 95 USPQ2d at 1801-02.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 2, 5, 6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 7,692,032, an IDS reference, hereinafter Hoshino) in view of Yamada et al. (US 6,114,429, hereinafter Yamada).
As to claim 1, Hoshino teaches a thermally conductive polysiloxane composition (thermal conductive silicone composition, abstract, which comprises polysiloxane component(s), col. 5 lines 42-44) comprising:
A) a thermally conductive filler (col. 1 lines 51-64 and col. 5 lines 23-35; see also component C in Table 1), 
B) a siloxane compound represented by and meeting the claimed general formula (1) wherein R1 is a group having an alkoxysilyl group with 1 to 4 carbon atoms, R2 is a group having a siloxane unit represented by the general formula (2) or a monovalent hydrocarbon group having 6 to 18 carbon atoms, wherein R4’s are independently a monovalent hydrocarbon group having 1 to 12 carbon atoms, Y is a group selected from the group consisting of R1, R4, and an aliphatic unsaturated group, and d is an integer of 2 to 500, each X is independently a divalent hydrocarbon group having 2 to 10 carbon atoms, each of a and b is independently an integer of 1 or more, c is an integer of 0 or more, a + b + c is an integer of 4 or more, and each R3 is independently a monovalent hydrocarbon group having 1 to 6 carbon atoms or a hydrogen atom (see the cyclic siloxane compound at col. 2 lines 4-50; see also the exemplary compounds thereof meeting the claimed siloxane compound and general formulae thereof at col. 4 to col. 5 of the reference; see also compounds B-1 to B-3 at col. 8 and Table 1), 
D) a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule (col. 5 line 45 to col. 6 line 22; see also component A in Table 1),
E) a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule (col. 5 line 45-49 and col. 6 lines 22-38; see also component D in Table 1), and 
F) a platinum-based catalyst (col. 5 lines 45-49 and col. 6 lines 39-52; see also component F in Table 1). 
Hoshino fails to teach the thermally conductive polysiloxane composition comprises an alkoxysilane compound of the general formula R11eR12fSi(OR13)4-(e+f), i.e., the claimed C) component.  
However, Yamada teaches a thermally conductive silicone composition comprising 0.01 to 10 wt.% of an alkoxysilane of the general formula R8dSi(OR9--)4-d where R8 are independently monovalent hydrocarbon groups, and exemplary alkoxysilanes are C6H13Si(OCH3)3, C8H17Si(OC2H5)3, etc. which meet the claimed alkoxysilane compound and general formula thereof (abstract and col. 14 line 65 to col. 15 line 40).  The addition of the alkoxysilane to an organopolysiloxane-containing thermally conductive composition contributes to improving the reliability of the composition, steadily displaying thermally conductive properties over a long period of time without bleeding/separating (abstract and col. 2 line 50 to col. 3 line 11).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide an alkoxysilane as taught by Yamada in the siloxane/polysiloxane-based composition of Hoshino in order to obtain a thermally conductive polysiloxane/silicone-based composition having sufficient thermally conductive properties over a long period of time without bleeding/separating of the composition, i.e., improved reliability of the composition.
	As to claim 2, the combination of Hoshino in view of Yamada overlaps and encompasses the claimed blending ratio of B:C being in a range of 95:5 to 55:45 in terms of a mass ratio.  Hoshino teaches the cyclic siloxane (hydrolytic siloxane) is compounded in an amount of preferably 5 to 500 parts by weight based on 100 parts by weight of a based polymer having a curable functional group (col. 5 lines 13-23), which is later clarified in the reference as corresponding to at least 1.25-4.38 wt.% of the composition since Table 1 demonstrates the cyclic siloxane (component B) is present in an amount of 20 to 70 parts by weight based upon approximately 1600 parts by weight of the total composition.  Yamada teaches the alkoxysilane is provided in an amount of 0.01 to 10 wt.% of the thermally conductive composition, as described above. 
In the event the disclosed ranges fail to overlap/encompass the claimed ratio under a prima facie case of obviousness, at the time of the effective filing date it would have also been obvious to a person of ordinary skill in the art to vary and optimize the amounts of hydrolytic/cyclic siloxane and alkoxysilane provided by each of the references in order to tailor the resultant properties of the thermally conductive composition, i.e., find an optimal ratio of the hydrolytic/cyclic siloxane and alkoxysilane in view of balancing the efficiency in processing the thermally conductive filler provided by the hydrolytic/cyclic siloxane (col. 2 lines 55-63 of Hoshino) and improved composition reliability provided by the alkoxysilane (abstract and col. 2 line 50 to col. 3 line 11 of Yamada).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	As to claims 5 and 9, Hoshino teaches a silicone rubber obtained by curing the thermally conductive polysiloxane composition (Table 1; also, the purpose of providing the platinum-based catalyst and other components is for the composition to be curable to obtain a cured silicon composition, i.e., rubber, col. 5 line 41 to col. 6 line 52).
	As to claims 6 and 10, Hoshino teaches teach an electric part comprising the silicone rubber/cured thermally conductive polysiloxane composition (col. 7 lines 1-7; note the background of Hoshino’s invention is drawn to a composition for improving heat dissipation of electronic devices, too).

Claims 3, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 7,692,032, an IDS reference, hereinafter Hoshino) in view of Yamada et al. (US 6,114,429, hereinafter Yamada) as applied to claims 1, 2, 5, 6, 9, and 10 above, and further in view of Aoki et al. (US 7,279,224, hereinafter Aoki) or Gubbels et al. (US 10,808,154, utilizing the earlier effectively filed disclosure of GB 1613414.0, hereinafter Gubbels; the foreign priority document is available in the file wrapper of US 10,808,154, i.e., 16/322,651).
Hoshino in view of Yamada teaches a thermally conductive polysiloxane composition comprising a thermally conductive filler, a siloxane compound represented by and meeting the claimed general formula (1), an alkoxysilane compound represented by and meeting the claimed general formula (3), a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule, a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule, and a platinum-based catalyst, as described above.
As to claims 3 and 7, Hoshino in view of Yamada fail to teach the thermally conductive filler comprises 20-70% by mass of inorganic particles having an average particle diameter of 30-150 micrometers, 1-50% by mass of inorganic particles having an average particle diameter of 1-30 micrometers, and 1-50% by mass of inorganic particles having an average particle diameter of 0.1-1 micrometers.
However, Aoki teaches a thermally conductive composition comprising a heat conductive filler with a silicone resin and/or silicone rubber (abstract), where the heat conductive filler comprises two or more fillers with different average particle diameters among the broad range of 0.1 to 100 micrometers in order to approach the closest possible packing of fillers in the composition, which improve the thermal conductivity of the composition (col. 5 lines 31-62).  In other words, Aoki teaches the general conditions of the claim requiring two or more, i.e., three, thermally conductive fillers of differing particle sizes over the broad range of 0.1 to 100 micrometers, and a person of ordinary skill in the art could further tailor and optimize each size/relative amount of the thermally conductive particles in order to obtain the best packing of thermally conductive filler and improved thermal conductivity of the composition.
Alternatively, Gubbels teaches thermally conductive silicone compositions (abstract) comprising a mixture of thermally conductive fillers having differing particle sizes in order to improve packing efficiency and enhancing heat transfer of the composition (col. 10 lines 13-50 of the patent; para. 0053-0056 of GB 1613414.0), where the examples comprise a mixture of thermally conductive fillers of 40 micrometers, 3.1 micrometers, and 0.44 micrometers average particle diameters in amounts of 68 wt.%, 21 wt.%, and 12 wt.%, respectively (col. 16 and Example 1 of the patent; para. 0098 and 0101 of GB 1613414.0).
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a mixture of three thermally conductive fillers having average particle diameters and relative % mass encompassing those claimed as taught by Aoki or Gubbels in the composition of Hoshino in view of Yamada in order to obtain a thermally conductive polysiloxane composition having improved packing efficiency of the thermally conductive fillers and an enhanced heat transfer/conductivity resulting therefrom. 
	As to claim 12, Hoshino teaches a silicone rubber obtained by curing the thermally conductive polysiloxane composition (Table 1; also, the purpose of providing the platinum-based catalyst and other components is for the composition to be curable to obtain a cured silicon composition, i.e., rubber, col. 5 line 41 to col. 6 line 52).
	As to claim 13, Hoshino teaches teach an electric part comprising the silicone rubber/cured thermally conductive polysiloxane composition (col. 7 lines 1-7; note the background of Hoshino’s invention is drawn to a composition for improving heat dissipation of electronic devices, too).

Claims 4 and 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 7,692,032, an IDS reference, hereinafter Hoshino) in view of Yamada et al. (US 6,114,429, hereinafter Yamada) as applied to claims 1, 2, 5, 6, 9, and 10 above, and further in view of Kato et al. (US 2017/00831578, hereinafter Kato).
Hoshino in view of Yamada teaches a thermally conductive polysiloxane composition comprising a thermally conductive filler, a siloxane compound represented by and meeting the claimed general formula (1), an alkoxysilane compound represented by and meeting the claimed general formula (3), a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule, a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule, and a platinum-based catalyst, as described above.
Hoshino in view of Yamada fail to teach the composition further comprises fumed silica chemically treated with a silazane compound, wherein the blending amount of the fumed silica is 0.1 to 10 parts by mass relative to 100 parts by mass of the polyorganosiloxane. 
However, Kato teaches a thermally conductive silicone composition (abstract) comprising a silica-based filler including fumed silica treated with an organosilazane compound in order to improve the adhesive durability of the thermally conductive silicone composition (para. 0056).  Kato teaches the content amount of the fumed silica/silica-based filler is preferably within the range of 1 to 20 parts by mass per 100 parts by mass of an organopolysiloxane (para. 0057), which overlaps and encompasses the claimed range of 0.1 to 10 parts by mass relative to 100 parts by mass of the polyorganosiloxane. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a silazane surface-treated fumed silica as taught by Kato in the composition of Hoshino in view of Yamada in order to obtain a thermally conductive polysiloxane composition having an improved adhesive durability.

Claims 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (US 7,692,032, an IDS reference, hereinafter Hoshino) in view of Yamada et al. (US 6,114,429, hereinafter Yamada), and further in view of Aoki et al. (US 7,279,224, hereinafter Aoki) or Gubbels et al. (US 10,808,154, utilizing the earlier effectively filed disclosure of GB 1613414.0, hereinafter Gubbels; the foreign priority document is available in the file wrapper of US 10,808,154, i.e., 16/322,651) as applied to claims 1-3, 5-7, 9, 10, 12, and 13 above, and further in view of Kato et al. (US 2017/00831578, hereinafter Kato).
Hoshino in view of Yamada and further in view of Aoki or Gubbels teaches a thermally conductive polysiloxane composition comprising a thermally conductive filler, a siloxane compound represented by and meeting the claimed general formula (1), an alkoxysilane compound represented by and meeting the claimed general formula (3), a polyorganosiloxane containing at least one aliphatic unsaturated group per molecule, a polyorganohydrogensiloxane having two or more hydrogen atoms bonded to silicon atoms per molecule, and a platinum-based catalyst, wherein the thermally conductive filler comprises 20-70% by mass of inorganic particles having an average particle diameter of 30-150 micrometers, 1-50% by mass of inorganic particles having an average particle diameter of 1-30 micrometers, and 1-50% by mass of inorganic particles having an average particle diameter of 0.1-1 micrometers, as described above.
As to claim 11, Hoshino in view of Yamada and further in view of Aoki or Gubbels fail to teach the composition further comprises fumed silica chemically treated with a silazane compound, wherein the blending amount of the fumed silica is 0.1 to 10 parts by mass relative to 100 parts by mass of the polyorganosiloxane. 
However, Kato teaches a thermally conductive silicone composition (abstract) comprising a silica-based filler including fumed silica treated with an organosilazane compound in order to improve the adhesive durability of the thermally conductive silicone composition (para. 0056).  Kato teaches the content amount of the fumed silica/silica-based filler is preferably within the range of 1 to 20 parts by mass per 100 parts by mass of an organopolysiloxane (para. 0057), which overlaps and encompasses the claimed range of 0.1 to 10 parts by mass relative to 100 parts by mass of the polyorganosiloxane. 
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide a silazane surface-treated fumed silica as taught by Kato in the composition of Hoshino in view of Yamada and Aoki or Gubbels in order to obtain a thermally conductive polysiloxane composition having an improved adhesive durability.
	As to claim 14, Hoshino teaches a silicone rubber obtained by curing the thermally conductive polysiloxane composition (Table 1; also, the purpose of providing the platinum-based catalyst and other components is for the composition to be curable to obtain a cured silicon composition, i.e., rubber, col. 5 line 41 to col. 6 line 52).
	As to claim 15, Hoshino teaches teach an electric part comprising the silicone rubber/cured thermally conductive polysiloxane composition (col. 7 lines 1-7; note the background of Hoshino’s invention is drawn to a composition for improving heat dissipation of electronic devices, too).
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered very pertinent to applicant's disclosure:  Endo et al. (US 7,141,273) teaches a curable organopolysiloxane composition comprising the addition of an alkoxysilane of the general formula R1aR2bSi(OR3)4-a-b in order to improve the wettability of a heat conductive filler component of the composition (col. 8 line 53 to col. 9 line 64).  At the time of this correspondence, Endo et al. is considered cumulative or less material than the presently relied upon Yamada et al. reference. 
The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
February 23, 2021